Citation Nr: 1716725	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-62 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right leg pain, with numbness and burning.


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served in the Louisiana Army National Guard between December 1950 and July 1959. In July 1959, the Veteran was transferred to the inactive U.S. Army Reserve until his discharge in March 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A right leg injury, with numbness and burning, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2014, prior to the initial unfavorable adjudication in August 2014. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the available Veteran's service and treatment records with the claims file. VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including records from State or local governments, any other non- Federal governmental source, private health care providers, and current or former employers. 38 C.F.R. § 3.159(c)(1). Reasonable efforts must include an initial request for the records and at least one follow-up request, if the records are not received. See id. Here, VA made multiple attempts to seek records identified by the Veteran, and all available private medical records obtained have associated with the file.  

Where VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with either oral or written notice of that fact. See 38 C.F.R. § 3.159(e); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1349 (Fed. Cir. 2003). Here, in its search for records to verify the Veteran's service with the Louisiana Army National Guard, VA attempted unsuccessfully to obtain records to verify the Veteran's military service from the Adjutant General of the State of Louisiana and other possible sources.  VA issued a formal finding of unavailability dated August 7, 2014 and placed it in the Veteran's electronic file, describing its attempts to obtain service records for the Veteran.  The electronic file contains the attempts VA made to obtain records, the responses received, and notification to the Veteran was made per 38 C.F.R. § 3.159(e) to the Veteran in written form in the October 2016 Statement of the Case.

The exact dates and character of the Appellant's service in the National Guard, including when he was on inactive duty training (INACDUTRA) and active duty for training (ACDUTRA), were not ascertained as requested.  As described above, VA made multiple attempts to verify the Veteran's National Guard military service with the State of Louisiana.  While the Veteran, the State of Louisiana, and any other pertinent authorities were unable to provide a copy of the Veteran's DD-214 to verify service, the Veteran's claims file contains copies of personnel records that denote his drill periods and periods of active federal service, to include in August 1955.  In addition, the Veteran supplied copies of his discharge certificates indicating his honorable discharge.  However, as discussed below, resolving all doubt in his favor and assuming, for the sake of argument only, that his service included ACDUTRA in INACDUTRA, the record still does not support an award of service connection for this claimed right leg pain with numbness and burning.  As such, further information concerning the particulars of his service is not needed to resolve the appeal of this claim, so additional development is not required.

No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for his right leg disability.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.
Aside from the Veteran's lay assertions, the evidence does not in any way suggest that the claimed post-service disability is related to his in-service injury and medical treatment.  He does not assert any other in-service event, injury or disease, to which this post-service disability could possibly be related.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the issue adjudicated below.


	(CONTINUED ON NEXT PAGE)




II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Neurpathy (an organic disease of the nervous system) is considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.309 (b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


Right Leg Disability

The Veteran contends that he is entitled to service connection for his right leg pain, with numbness and burning.

Here, the Veteran asserted in a lay statement with his October 2013 claim that in 2004, he sought treatment with Dr. M. for pain in his right leg.  Per the Veteran's statement, Dr. M. asked the Veteran after reviewing an X-ray whether the Veteran had ever sustained a serious fall. The Veteran himself asserted that the pain he was suffering in his right leg must have been related to a fall he had in service, sustained in August 1955. The Veteran indicated that in 2004, he was prescribed medication by Dr. M. but did not take it out of concern for possible side effects. 

Private medical records include a June 2004 hand written note indicating Dr. M and that x-ray show injury to the spine.  A September 2010 handwritten note indicated Dr. H and noted testing of the right and left leg indicated neuropathy.  

An August 2010 private treatment record of Dr. H noted it was the initial visit and that the Veteran sought treatment for lower extremity pain for the last ten years.  The Veteran reported that the symptoms he was presenting for had progressed over the last ten years.  Dr. H. diagnosed the Veteran with distal symmetric polyneuropathy.  Dr. H. explained in this 2010 note that the Veteran had a ten-year history of progressive lower extremity pain, described as "burning" by the Veteran, and also that the Veteran had a history of chronic back pain. Dr. H. indicated in his note that the polyneuropathy could be idiopathic but would seek to rule any reversible cause. Dr. H. further indicated the Veteran preferred no oral medication but was prescribed Lidoderm Patches, a prescription analgesic skin patch, to alleviate pain. The following month, in September 2010, Dr. H. provided a nerve conduction study to evaluate the complaints of leg pain and affirmed his previous diagnosis of polyneuropathy. The requirement of a current disability has therefore been established.

Service treatment records from the Veteran's periods of active service indicated he sustained a head laceration after a fall near a railroad flat car in August 1955, during a period of active duty at Fort Bliss, Texas.  The treatment record indicated the wound was a laceration of the scalp, with no artery or nerve involved.  The treatment record continued, saying the Veteran had walked backwards and slipped, hitting his head on the back of the next rail car, and that there was no loss of consciousness, no dizziness, or any loss of bodily fluids.  The Veteran's eye pupils were responsive and sensitive to light, and the diagnosis of a mild cranial contusion with a laceration to the scalp was made.  No further note or comments about this injury appear in the Veteran's service treatment records.  The last available service physical examination, to include the report of medical history in the Veteran's claims file, dated May 1958, is silent for this incident or any other medical issue of any kind, other than a childhood appendectomy in 1938.  In February 1959, with written reference to that May 1958 physical examination, the Veteran stated to the best of his knowledge and belief, that he had no physical defects or conditions which would not meet general service (or general service with waiver) requirements.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's the claimed right leg condition, claimed as right leg pain with numbness and burning, to include the currently diagnosed neuropathy, is causally related to his active duty.   The service treatment records of the 1955 injury do not mention any leg or back injury to the Veteran, and subsequent service treatment records are silent for any mention of the 1955 injury to the Veteran or any other medical complaint of any kind.  The post service private medical records include records indicating treatment for neuropathy of the legs beginning in 2004.  The 2010 records of Dr. H indicate that the Veteran reported a ten year history of lower extremity pain.  There is no indication that the Veteran reported symptoms of leg pain in service or continuously since service.  No medical provider opines on any cause of the Veteran's current right leg pain, and the service treatment provider in 1955 made no mention of any problems or observations of injury to the back or legs from that in-service incident.  The Board finds that the weight of the lay and medical evidence does not demonstrate that the claimed condition had its onset in service or is otherwise related to service.  

To the extent the Veteran has stated that his right leg pain has been persistent since his service, these statements are inconsistent with the other lay and medical evidence of record. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record, among other reasons. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Veteran expressly denied any injury or issue with any part of his body in his last available service physical examination in 1958, to include the report of medical history.  The 2010 private medical records of Dr. H indicate that the Veteran reported a 10 year history of lower extremity pain.  

The Board has weighed the statements of the Veteran regarding the onset of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including contemporaneous evidence that does not demonstrate chronic symptoms of right leg pain or neuropathy in service and continuity of symptomatology of since service.  The Board has also considered the absence of complaints of, a diagnosis of, and treatment regarding the claimed leg pain for approximately 49 years. The Board finds that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience chronic symptoms of neuropathy or leg pain in service, or continuous symptoms of since service separation.

The Veteran has asserted that his right leg pain is causally related to his in-service head injury from August 1955. While he is competent to testify to the persistence of lay-observable symptoms since service, the Veteran is not competent to state that his current polyneuropathy is causally related to his active duty service, as to do so requires expertise in the field of neurology and other medical specialties. Jandreau, 492 F.3d 1372. See 38 C.F.R. §§ 3.303, 3.309.  Therefore his assertions as to the cause of the claimed condition are not competent or probative.  

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for right leg disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


